Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
WO 2016/067541 Al to Tanaka may be considered as the most relevant prior art of record regarding the subject matter of claim 7. Tanaka discloses a step of repeating the reliability calculation in order to improve the accuracy in calculating the confidence coefficient, but Tanaka does not explicitly teach calculating the reliability measure with respect to the minimum value and re-calculating the reliability measure with respect to the maximum value as claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 10-12, 14 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/030452 Al to Rusanovskyy et al. (hereinafter “Rusanovskyy”) (reference provided in the IDS filed 5/06/2021).

Regarding claim 1, Rusanovskyy discloses a method synthesizing an image of a view on the basis of images of N views, implemented by an image synthesis device, comprises 
projecting, to a position corresponding to the image of the view to be synthesized, N depth maps associated with the N views, respectively (pg. 15 ln. 26-27: “available depth views are projected to a virtual view”), and
for at least one given pixel of at least one projected depth map, for which a depth value has been associated on completion of the projecting, modifying said depth value of said at least one given pixel if an item of reliability information associated with said depth value is at a certain value (pg. l5, ln. 35-37: “the weights can be a function of projection distance . . . closer views are more reliable”; also pg. l6 ln. 11-l4), said modification using the depth value of a pixel whose position corresponds to that of said at least one given pixel, in at least one other projected depth map, which generates at least one modified projected depth map (pg. 13 ln. 8-16: “a joint filtering is performed for the depth map data . . . depth information for each view is presented in a form of per-pixel depth map values . . . Pixel-wise joint filtering is applied to all projected depth values within a certain interval”; also see pg. 15 ln. 30 – pg. 16 ln. 16 and pg. 14 ln. 17-35: “for most co-located pixel locations, there will be more than one estimate of real world depth value available”).



Regarding claim 5, Rusanovskyy discloses the method as claimed in claim 1, wherein the modification of the depth value of the given pixel comprises replacing said depth value with a value that is calculated on the basis of said depth value and of the depth value of the pixel whose position corresponds to that of said at least one given pixel in said at least one other projected depth map, said depth values each being weighted by their respective confidence level (pg. 15 ln. 35 – pg. 16 ln. 2: weighting factors for co-located pixels of different views wherein “depth value estimates from closer views are more reliable”).  

Regarding claim 10, the device for synthesizing an image of claim 10 is rejected along the same rationale as the method of claim 1 because Rusanovskyy further discloses a processor (pg. 23 ln. 1) for implementing the method.

Regarding claim 11, Rusanovskyy discloses the method as claimed in claim 1, wherein the method further comprises decoding a data signal representative of a set of images of N coded views ,where N>2, comprising decoding the images of the N coded views, producing a set of images of N decoded views, performing the synthesizing on the basis of said set of images of N decoded views (pg. 16 ln. 27-38: decoding and synthesizing; also pg. 14 ln. 17-22: a multiview 

Regarding claim 12, the device for synthesizing an image of claim 10 is rejected along the same rationale as the method of claim 11.

Regarding claim 14, the non-transitory computer readable information medium of claim 14 is rejected along the same rationale as the method of claim 1 because Rusanovskyy further discloses computer software executable by a data processor for implementing the method (pg. 24 ln. 37-38).

Regarding claim 17, the device for decoding a data signal of claim 17 is rejected along the same rationale as the method of claim 1 because Rusanovskyy further discloses a decoder (pg. 20 ln. 8 and fig. 10), a processor (pg. 23 ln. 1), and synthesis device (pg. 21 ln. 37-38) for implementing the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 3-4, 6 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Rusanovskyy in view of WO 2016/067541 Al to Tanaka (reference provided in the IDS filed 5/06/2021).

Regarding claim 3, Rusanovskyy discloses the method as claimed in claim 2, but fails to explicitly disclose the further limitations of claim 3.
However, in analogous art, Tanaka teaches calculating a confidence level of a pixel of a given depth map as a variation in the depth value of said pixel, said variation corresponding to a projection error in terms of allowed number of pixels (para [44]-[48] and fig. 4B-5C: confidence value C of fig. 5C is calculated based in part on the depth difference between a foreground object and a background object, and based in part on the number of pixels that exist between: the boundary of the error region and errorless region; and the object boundary).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Rusanovskyy in view of the above teachings of Tanaka because both Rusanovskyy and Tanaka pertain to the art calculating pixel reliability values, and thus one would look to the other for obvious variations or improvements to their teachings, and because in order to perform correction appropriately, it is necessary to acquire the 

Regarding claim 4, Rusanovskyy modified by Tanaka discloses the method as claimed in claim 3, and Tanaka further teaches, wherein the confidence level of a pixel is weighted by a coding parameter of the image of the view with which the depth map that contains said pixel is associated (para [0044]-[0048]: “The maximum depth difference is, for example, a difference between the depth corresponding to 0 and the depth corresponding to 255 if the information on depth is expressed in 8-bit format”).  
The motivation to combine the references is the same as per the rejection of claim 3.

Regarding claim 6, Rusanovskyy discloses the method as claimed in claim 1, but fails to explicitly disclose the further limitations of claim 6.
However, in analogous art, Tanaka discloses, wherein the item of reliability information is generated as follows: 
determining, in the set of N projected depth maps, for one and the same position as that of the given pixel, which pixel has the maximum depth value and which pixel has the minimum depth value, calculating, the difference between the maximum and minimum depth values (para [0044]-[0048]: The statistic T here is assumed to be determined based on the absolute value of the difference between the uncorrected depth (dotted line in Fig. SA) and the weighted average value of each peripheral pixel depth (solid line in Fig. SA)), 
comparing the calculated difference with a threshold, and generating an item of reliability information, the value of which is dependent on the result of the comparison (para [0044]-
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Rusanovskyy in view of the above teachings of Tanaka because both Rusanovskyy and Tanaka pertain to the art calculating pixel reliability values, and thus one would look to the other for obvious variations or improvements to their teachings, and because in order to perform correction appropriately, it is necessary to acquire the confidence coefficient of the information that indicates the reliability of information including an error in the object boundary (Tanaka para [0009]).

Regarding claim 8, Rusanovskyy modified by Tanaka discloses the method as claimed in claim 6, and Tanaka further discloses, wherein the threshold is equal to the mean of the N variations in the depth value of each pixel whose position corresponds to that of said given pixel in their respective depth map (para [0044]-[0048]: The statistic T here is assumed to be determined based on the absolute value of the difference between the uncorrected depth (dotted line in Fig. SA) and the weighted average value of each peripheral pixel depth (solid line in Fig. SA) . . .  the threshold L of Expression 7 is set to the value of the statistic T(A3) at the point A3).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Rusanovskyy in view of the above teachings of Tanaka because both Rusanovskyy and Tanaka pertain to the art calculating pixel reliability values, and thus one would look to the other for obvious variations or improvements to their teachings, and because in order that the confidence coefficient can be calculated more appropriately. (Tanaka para [0048]).

Regarding claim 9, Rusanovskyy modified by Tanaka discloses the method as claimed in claim 6, and Tanaka further discloses, wherein the threshold is equal to the mean of the N variances in the depth value of each pixel whose position corresponds to that of said given pixel in their respective depth map (para [0044]-[0048]: The statistic T here is assumed to be determined based on the absolute value of the difference between the uncorrected depth (dotted line in Fig. SA) and the weighted average value of each peripheral pixel depth (solid line in Fig. SA) . . .  the threshold L of Expression 7 is set to the value of the statistic T(A3) at the point A3).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Rusanovskyy in view of the above teachings of Tanaka because both Rusanovskyy and Tanaka pertain to the art calculating pixel reliability values, and thus one would look to the other for obvious variations or improvements to their teachings, and because in order that the confidence coefficient can be calculated more appropriately. (Tanaka para [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484